 
Exhibit 10.8
 
THIS CONVERTIBLE PROMISSORY NOTE (THIS “NOTE”) AND THE SECURITIES INTO WHICH
THIS NOTE IS CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS AND THIS NOTE, THE
SECURITIES AND ANY INTEREST THEREIN MAY NOT BE OFFERED, SOLD, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER THE
ACT AND SUCH LAWS, WHICH, IN THE OPINION OF COUNSEL FOR THE LENDER, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO COUNSEL FOR THIS CORPORATION,
IS AVAILABLE.


ACCELERIZE NEW MEDIA, INC.
CONVERTIBLE PROMISSORY NOTE
 

[$________] 
New York, New York
[March 1, 2008]



FOR VALUE RECEIVED, the undersigned, Accelerize New Media, Inc. a Delaware
corporation  (referred to herein as the “Borrower”), with offices at 12121
Wilshire Blvd., Suite 322, Los Angeles, CA 90025, hereby unconditionally
promises to pay to the order of [_____________________]  (the “Lender”), in
lawful money of the United States, at [__________________________________], or
such other address as the Lender may from time to time designate, the principal
sum of [___________ Dollars ($________)] (the “Principal”).  This Note shall
mature and become due and payable in full on [March 15, 2011] (the “Maturity
Date”).
 
1.           Terms of Repayment.  Principal of and interest on this Note shall
be paid by the Borrower as follows:
 
(a)           Interest at the rate of ten percent (10%) per annum from the date
hereof through the Maturity Date shall be payable quarterly on each of June 1,
September 1, December 1 and March 1 (each an “Interest Payment Date”),
commencing [June 1, 2008].  Subject to certain limitations detailed within this
Note, interest shall be payable at the option of the Lender in cash or shares
common stock, par value $0.001 of the Borrower (the “Common Stock”), provided,
however, that in the case of interest distributions to retirement based accounts
held at National Financial Services (NFS), interest will be paid only in cash.
 
(b)           If interest is payable in shares of Common Stock, the number of
shares of Common Stock to be issued to the Lender as payment of interest shall
be determined by dividing the interest dollar amount due on the respective
Interest Payment Date by the Closing Price (as defined below) of the Common
Stock on the last Trading Day (as defined below) before the respective Interest
Payment Date, and rounding it to the nearest whole number (no fractional shares
shall be issued).  As used herein, the term "Trading Day" means a day on which
trades are effected on the Over-The-Counter Bulletin Board (“OTCBB”), NASDAQ or
any other stock exchange on which the Common Stock trades.  As used herein, the
term “Closing Price” for each Trading Day shall be: (i) if shares of Common
Stock are listed or admitted for trading on any national securities exchange, or
the NASDAQ Stock Market, Inc., the last sale price of the Common Stock, or the
closing bid price thereof if no such sale occurred, in each case as officially
reported on the principal securities exchange on which such security is listed,
or (ii) if quoted on the OTCBB or any similar system of automated dissemination
of quotations of securities prices then in common use the closing high bid
quotation of such security in the over-the-counter market as shown by OTCBB or
such similar system of automated dissemination of quotations of securities
prices.
 
 
1

--------------------------------------------------------------------------------

 
(c)           All computations of interest shall be made on the basis of a year
of 360 days for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest is
payable.  Whenever any payment to be made hereunder shall be stated to be due on
a day that is not a business day, such payment shall be made on the next
succeeding business day.
 
(d)           Principal shall be due and payable on the Maturity Date, at which
time the Principal shall be payable at the option of the Lender in cash or
shares of Common Stock.  If then at the Lender’s election the Principal is
payable in shares of Common Stock, the number of shares of Common Stock to be
issued to the Lender shall be determined by dividing the principal amount
outstanding on the Maturity Date by the average Closing Price of the Common
Stock on the last five (5) Trading Days prior to the Maturity Date.
 
2.           Terms of Prepayment.
 
(a)           At any time on or prior to July 30, 2008, the Borrower may at its
sole election prepay all or any portion of the outstanding Principal and any
interest amount accrued thereon of the Note solely in cash, provided that the
Borrower shall then additionally pay to the Lender in cash a prepayment penalty
(the “Penalty”), which Penalty shall be calculated as the product of (I) sum of
one half of one percent (0.5%, or 50 basis points) for each open full month
remaining on the Note between the prepayment date and the Maturity date, times
(II) the Principal amount then prepaid.
 
(b)            At any time on or after July 30, 2008, but prior to the Maturity
Date, the Borrower may prepay all or any portion of the outstanding Principal
and any interest amount accrued thereon of the Note without any premium or
penalty, provided however, that if the Borrower then elects to prepay the
Principal or any part thereof, the Lender shall have the option to convert any
such prepaid Principal amount to shares of Common Stock at the Lender’s
Conversion Price (as defined in Section 3, here below).
 
3.           Conversion.
 
The Lender shall have the option, at any time on or after July 30, 2008, but
before the Maturity Date, to convert the outstanding Principal of this Note into
fully-paid and nonassessable shares of Common Stock at the Lender’s Conversion
Price (as defined below) described below by providing the Borrower with a
written notice (“Lender’s Conversion Notice”) in the form attached hereto as
Exhibit A.  As used herein, the term “Lender’s Conversion Price” means, as
applicable, the lesser of: (i) seventy five cents ($0.75) per share of Common
Stock; or (ii) the average Closing Price of the Common Stock on the last five
(5) Trading Days prior to the relevant Conversion Date; but in no event less
than fifty cent ($0.50); or (iii) if at any time prior to the Maturity Date the
Borrower enters into a New Transaction (as defined below), the Lender’s
Conversion Price shall be the New Transaction Price, if lower than the prices
provided in Section 3(i) and Section 3(ii) above, respectively. As used herein,
the term “New Transaction Price” means the lowest effective purchase price,
conversion price or exercise price, as the case may be, in a New
Transaction.  As used herein, the term “New Transaction” means any transaction
entered into, directly or indirectly, by or for the benefit of the Borrower
after the date hereof and before the Maturity Date, pursuant to which shares of
Common Stock, or securities convertible or exercisable into shares of Common
Stock, are issued by the Borrower, except shares of Common Stock issued under
the Accelerize New Media Stock Option Plan.
 
 
2

--------------------------------------------------------------------------------

 
(a)            To exercise any conversion, the holder of this Note, either upon
receiving Borrower’s Conversion Notice or upon delivering Lender’s Conversion
Notice, shall surrender this Note to the Borrower during usual business hours at
the offices of the Borrower, accompanied by a notice in the form attached hereto
as Exhibit A.
 
(b)           As promptly as practicable after the surrender of this Note by the
Lender, the Borrower shall deliver or cause to be delivered to the Lender,
certificates for the full number of shares of Common Stock issuable upon
conversion of the Principal and interest accrued thereon  under this Note, or
any portion thereof, in accordance with the provisions of this Note, together
with a duly executed new Note of the Borrower in the form of this Note for any
principal amount not so converted.  Such conversion shall be deemed to have been
made at the time that this Note was surrendered for conversion and the notice
specified herein shall have been received by the Borrower.
 
(c)           The number of shares of Common Stock issuable upon conversion of
this Note or repayment by the Borrower in shares of Common Stock shall be
proportionately adjusted if the Borrower shall declare a dividend of capital
stock on its capital stock (except the Pay-In-Kind dividends payable to the
holders of the Borrower’s 10% Series A Preferred Convertible Stock and the 8%
Series B Preferred Convertible Stock), or subdivide its outstanding capital
stock into a larger number of shares by reclassification, stock split or
otherwise, which adjustment shall be made effective immediately after the record
date in the case of a dividend, and immediately after the effective date in the
case of a subdivision. The number of shares of Common Stock issuable upon
conversion of this Note or any part thereof shall be proportionately adjusted in
the amount of securities for which the shares of Common Stock have been changed
or exchanged in another transaction for other stock or securities, cash and/or
any other property pursuant to a merger, consolidation or other
combination.  The Borrower shall promptly provide the holder of this Note with
notice of any events mandating an adjustment to the conversion ratio, or for any
planned merger, consolidation, share exchange or sale of the Borrower, signed by
the President and Chief Executive Officer of Borrower.
 
4.           Representations and Warranties.  The Borrower represents and
warrants as follows:  (i) the Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware; (ii) the
execution, delivery and performance by the Borrower of this Note are within the
Borrower's powers, have been duly authorized by all necessary action, and do not
contravene (A) the Borrower's certificate of incorporation or by-laws or (B) (x)
any law or (y) any agreement or document binding on or affecting the Borrower,
(iii) no authorization or approval or other action by, and no notice to or
filing with, any governmental authority, regulatory body or third person is
required for the due execution, delivery and performance by the Borrower of this
Note; (iv) this Note constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms except
as enforcement hereof may be limited by bankruptcy, insolvency or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
applicability of general principles of equity; (v) the Borrower has all
requisite power and authority to own and operate its property and assets and to
conduct its business as now conducted and proposed to be conducted and to
consummate the transactions contemplated hereby; (vi)  the Borrower is duly
qualified to conduct its business and is in good standing in each jurisdiction
in which the character of the properties owned or leased by it, or in which the
transaction of its business makes such qualification necessary; (vi) there is no
pending or, to the Borrower's knowledge, threatened action or proceeding
affecting the Borrower before any governmental agency or arbitrator which
challenges or relates to this Note or which may otherwise have a material
adverse effect on the Borrower; and (viii) the Borrower has taken all required
action to reserve for issuance such number of shares of Common Stock as may be
issuable from time to time upon conversion of this Note.
 
 
3

--------------------------------------------------------------------------------

 
5.           Covenants.  So long as any principal or interest is due hereunder
and shall remain unpaid, the Borrower will, unless the Lender shall otherwise
consent in writing:
 
(a)           Maintain and preserve its existence, rights and privileges;
 
(b)           Not incur any indebtedness other than: (i) bank financing
(including without limitation: revolving credit, asset-based borrowing, and note
payable obligations), (ii) debt financing provided by various Lenders under the
terms of this Note, and (iii) indebtedness incurred in the ordinary course of
business or outstanding on the date hereof, unless such indebtedness is
subordinated to the prior payment in full of this Note on terms reasonably
satisfactory to the Lender;
 
(c)           Not (i) directly or indirectly sell, lease or otherwise dispose of
(A) any of its property or assets other than in its ordinary course of business
or (B) substantially all of its properties and assets, in the aggregate, to any
person(s), whether in one transaction or in a series of transactions over any
period of time, (ii) merge into or with or consolidate with any other person or
(iii) adopt any plan or arrangement for the dissolution or liquidation of the
Borrower; and
 
(d)           Comply in all material respects with all applicable laws (whether
federal, state or local and whether statutory, administrative or judicial or
other) and with every applicable lawful governmental order (whether
administrative or judicial).
 
6.           Events of Default.  Each and any of the following shall constitute
a default and, after expiration of the Grace Period, if any, shall constitute an
“Event of Default” hereunder:
 
(a)           the nonpayment of principal, late charges, or any other costs or
expenses promptly when due of any amount payable under this Note;
 
(b)           any other failure of the Borrower to observe or perform any
covenant set forth in this Note or in the Warrant dated the date hereof (other
than a payment default described above), which failure is not cured within
thirty (30) days (the “Grace period”) of Borrower’s receipt of a written notice
that such failure exists and is continuing, and should it not be cured within
the Grace Period, it shall constitute an Event of Default under this Note;
 
 
4

--------------------------------------------------------------------------------

 
(c)           if Borrower shall commence any case, proceeding or other action:
(i) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
liquidation, dissolution, composition or other relief with respect to it or its
debts; or (ii) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property, or
the Borrower shall make a general assignment for the benefit of its creditors;
or (iii) there shall be commenced against the Borrower any case, proceeding or
other action of a nature referred to above or seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its property, which case, proceeding or other action results
in the entry of any order for relief or remains undismissed, undischarged or
unbonded for a period of one hundred twenty (120) days;
 
(d)           any representation or warranty made by the Borrower or any other
person or entity under this Note shall prove to have been incorrect in any
material respect when made;
 
(e)           the sale of all or substantially all of the assets, or change in
controlling ownership (i.e., change in excess of 50% Common Stock voting
interest) or the dissolution, liquidation, merger, consolidation, or
reorganization of Borrower without the Lender’s prior written consent; or
 
(f)           the Borrower’s shares of Common Stock are suspended from trading
or delisted from trading on the OTCBB for a period of more than sixty (60)
consecutive days.
 
7.           Lender’s Rights Upon Default.  Upon the occurrence of any Event of
Default, the Lender may, at its sole and exclusive option, do any or all of the
following, either concurrently or separately: (a) accelerate the maturity of
this Note and demand immediate payment in full, whereupon the outstanding
principal amount of the Note and all obligations of Borrower to Lender, together
with accrued interest thereon, shall become immediately due and payable; and (b)
exercise all legally available rights and privileges.
 
8.           Commission. The Borrower may engage various persons (each a
“Finder”), on a non-exclusive basis, to introduce Borrower to potential Lenders.
Borrower, at its sole discretion, may pay to each Finder up to 10% of the
Principal amount made available to Borrower under the terms of this Note by
Lenders introduced to the Borrower by such Finder.
 
9.           Usury.  In no event shall the amount of interest paid or agreed to
be paid hereunder exceed the highest lawful rate permissible under applicable
law.  Any excess amount of deemed interest shall be null and void and shall not
interfere with or affect the Borrower’s obligation to repay the principal of and
interest on the Note.  This confirms that the Borrower and, by its acceptance of
this Note, the Lender intend to contract in strict compliance with applicable
usury laws from time to time in effect.  Accordingly, the Borrower and the
Lender stipulate and agree that none of the terms and provisions contained
herein shall ever be construed to create a contract to pay, for the use or
forbearance of money, interest in excess of the maximum amount of interest
permitted to be charged by applicable law from time to time in effect.
 
 
5

--------------------------------------------------------------------------------

 
10.           Assignment.  This Note shall be binding upon and inure to the
benefit of the Borrower and the Lender and their respective successors and
assigns; provided that neither  Borrower nor Lender may assign this Note, in
whole or in part, by operation of law or otherwise, without the prior written
consent of the other party, which consent will not be unreasonably withheld or
delayed.
 
11.           Governing Law.  This Note, and any claims arising out of relating
to this Note, whether in contract or tort, statutory or common law, shall be
governed exclusively by, and construed in accordance with the laws of the State
of New York without regard to principles of conflicts of laws.
 
12.           Jurisdiction.  EACH OF BORROWER AND LENDER HEREBY CONSENTS THAT
ANY LEGAL ACTION OR PROCEEDING AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER
RELATING TO THIS NOTE, OR ANY OTHER INSTRUMENT OR DOCUMENT EXECUTED AND
DELIVERED IN CONNECTION HEREWITH SHALL BE BROUGHT EXCLUSIVELY IN ANY COURT OF
THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF NEW YORK, IN EACH CASE, IN THE COUNTY OF NEW YORK.  EACH OF BORROWER
AND LENDER HEREBY EXPRESSLY AND IRREVOCABLY CONSENTS AND SUBMITS TO THE PERSONAL
JURISDICTION OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDINGS.  EACH OF
BORROWER AND LENDER HEREBY AGREES THAT PERSONAL JURISDICTION OVER IT MAY BE
OBTAINED BY THE DELIVERY OF A SUMMONS BY PERSONAL DELIVERY OR OVERNIGHT COURIER
AT THE ADDRESS PROVIDED IN SECTION 15 OF THIS NOTE OR ANY OTHER ADDRESS AS SHALL
BE PROVIDED BY SUCH PARTY IN WRITING.  ASSUMING DELIVERY OF THE SUMMONS IN
ACCORDANCE WITH THIS PROVISION, EACH OF BORROWER AND LENDER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES ANY ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OF
FORUM NON CONVENIENS OR ANY SIMILAR BASIS.
 
13.           Miscellaneous. (a) If any provision of this Note shall for any
reason be held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision hereof, but this Note
shall be construed as if such invalid or unenforceable provision had never been
contained herein.  (b) The waiver of any Event of Default or the failure of
Lender to exercise any right or remedy to which it may be entitled shall not be
deemed a waiver of any subsequent Event of Default or Lender’s right to exercise
that or any other right or remedy to which Lender is entitled.  No delay or
omission by Lender in exercising, or failure by Lender to exercise on any one or
more occasions, shall be construed as a waiver or novation of this Note or
prevent the subsequent exercise of any or all such rights.  (c) This Note may
not be waived, changed, modified, or discharged orally, but only in writing
signed by each of Borrower and Lender.
 
14.           Notice, Etc.  Any notice required by the provisions of this Note
will be in writing and will be deemed effectively given:  (a) upon personal
delivery to the party to be notified; (b) when sent by confirmed telex or
facsimile if sent during normal business hours of the recipient; if not, then on
the next business day; (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt, and delivered as follows:
 
 
6

--------------------------------------------------------------------------------

 
If to the Borrower:


Accelerize New Media
12121 Wilshire Blvd., Suite 322
Los Angeles, CA 90025
Attention:  Brian Ross, President and Chief Executive Officer
Facsimile Number:  310-820 3220


If to Lender:


NAME:       ________________________
ADDRESS: ________________________
                     ________________________
ATTN:        ________________________
FAX:           ________________________


or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties
 


 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
set forth above.
 


ACCELERIZE NEW MEDIA, INC.




By:_______________________________
Name: Brian Ross
Title: President and Chief Executive Officer




STATE OF _________________        )
)  ss:
COUNTY OF _______________         )


On this ___ day of __________, 2008, before me, personally came Brian Ross, to
me known, who being by me duly sworn, did depose and say that he resides in 6477
Highway 93 South, Suite 303 Whitefish, Montana, 59937, that he is the President
and Chief Executive Officer of Accelerize New Media, Inc. the corporation
described in and which executed the above instrument; and that he signed his
name by authority of the board of directors of said corporation.






_______________________________
Notary Public


 
8

--------------------------------------------------------------------------------

 
EXHIBIT A


LENDER’S CONVERSION NOTICE




TO ACCELERIZE NEW MEDIA, INC.
ATTN: BRIAN ROSS, PRESIDENT


 
Please take notice that in accordance with Section 3 of the foregoing Note,
Lender hereby requires the Borrower to convert __________ dollars ($________) of
its remaining Principal and interest due and owing to Lender under the Note into
shares of Common Stock at the Lender’s Conversion Price of $___ per share.
 
Enclosed herewith please find the original Note. Upon receipt of this notice
together with the original Note please issue to the undersigned stock
certificate representing ________ (______) shares of Common Stock.
 






By:_____________________                                                                           Dated:
______________
[LENDER’S NAME]
[LENDER’S ADDRESS]



 
9